Citation Nr: 1121640	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for substance abuse, to include as secondary to a psychiatric disability.

2. Entitlement to service connection for an acquired psychiatric disability, to include depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from March 1979 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In January 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a June 2009 statement, the appellant requested that the "August" 2008 rating decision be reversed or revised, and indicated that he was alleging clear and unmistakable error (CUE).  The appellant received notice of the July 2008 rating decision in August 2008.  As the appellant appealed the issues of entitlement to service connection for a psychiatric disability and substance abuse, the decision is not final and the appellant may not assert CUE in regard to those issues.  The July 2008 rating decision also denied the appellant's claim to reopen his claim for service connection for residuals of a laceration of the right hand.  In the June 2009 statement, the appellant referenced psychiatric records and did not indicate he wished to contest the denial of his request to reopen his claim for service connection for residuals of a laceration of the right hand.  Consequently, the Board finds that the appellant did not allege CUE in regard to his right hand laceration claim.    

In an August 2010 statement, the appellant indicated that he wished to file a claim for entitlement to service connection for venereal disease.  The issue of entitlement to service connection for a venereal disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that even though the appellant specified that he sought service connection for depression, his claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In a January 2009 statement, the appellant stated that he would like to file a new claim for his mental disorder.  In a February 2009 statement, the appellant again stated that he would like to put in a new claim for a mental disorder.  He stated that his substance abuse is related to a psychiatric condition.  In a May 2009 statement, the appellant stated that he wanted to appeal the rating decision that was made on his claim for service connection for substance abuse.  He also noted that his condition is a psychiatric condition that the military made worse.  The RO construed the May 2009 statement as a notice of disagreement on the issue of entitlement to service connection for substance abuse.  However, in a May 2010 statement, the appellant stated that he wanted to know why the claim for entitlement to service connection for a mental disorder secondary to substance abuse/mental disease was cancelled in July 2009.  In an August 2010 statement, the appellant again referenced his claim for entitlement to service connection for a psychiatric condition.  At the January 2011 Board hearing, the appellant specifically stated that when he disagreed with the July 2008 rating decision, his disagreement was with both the issue of entitlement to service connection for substance abuse and entitlement to service connection for a psychiatric disability.  (January 2011 Board Hearing Transcript (Tr.) at p. 4).  The Board thus construes the appellant's January 2009 statement as a notice of disagreement with the July 2008 rating decision in regard to his claim for entitlement to service connection for a psychiatric disability.  

The RO has not issued a statement of the case in regard to the issue of entitlement to service connection for a psychiatric disability.  In this situation, the United States Court of Appeals for Veterans Claims has indicated that the proper action is to remand the issue to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step was for the RO to issue an SOC on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC.").  As such, the Board finds that this issue should be remanded for the issuance of a SOC by the RO.   

The appellant claims that he is entitled to service connection for substance abuse, as secondary to a psychiatric disability.  The issue of entitlement to service connection for substance abuse is inextricably intertwined with the issue of entitlement to service connection for a psychiatric disability, to include depression.  Thus, the issue must also be remanded.   

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a statement of the case as to the issue of entitlement to service connection for an acquired psychiatric disability, to include depression.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The claim should be certified to the Board only if a timely substantive appeal is filed.

2. Thereafter, readjudicate the issue on appeal of entitlement to service connection for substance abuse, to include due to a psychiatric disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



